DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.

DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Amendment after Final office action filed on 12/21/2020 is acknowledged.  
3.	Claims 2-5, 7-10, 13-19, 23, 24 and 26 have been cancelled.
4.	Claims 1, 6, 11, 12, 20-22, 25, 27 and 28 are pending in this application.
5.	Applicant elected without traverse of Group 1 (claims 1-13 and 17-19) and elected exendin-4 conjugate as species of conjugate comprising a physiologically active protein or peptide; polyethylene glycol (PEG) as species of linker; Fc region/PEG as species of carrier/non-peptidyl polymer; and 27th lysine residue as species of internal residue in the reply filed on 9/26/2017. 
	Restriction requirement was deemed proper and made FINAL in the previous office actions.  The instant claims 1, 6, 11, 12, 20-22, 25, 27 and 28 are drawn to a method for decreasing immunogenicity of a physiologically active protein or peptide as compared to that of a physiologically active protein or peptide to which a carrier is not 
	Please note: exendin-4 conjugate as the elected species of conjugate comprising a physiologically active protein or peptide does not read on instant claims 1, 6, 11, 12, 20 and 21.  

Withdrawn Objections
6.	Objection to claims 11-13 hereby withdrawn in view of Applicant’s amendment to the claim. 

Maintained/Revised Rejections
Claim Rejections - 35 U.S.C. § 112 paragraph (a)
Written Description
7.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which 


8.	(Revised due to Applicant's amendment to the claim) Applicant is required to cancel the new matter in the reply to this Office Action.  
Claims 1, 6, 11, 12, 20 and 21 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
	The MPEP states that “The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a “laundry list” disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967) (“If n-propylamine had been used in making the compound instead of n-butylamine, the compound of claim 13 would have resulted. Appellants submit to us, as they did to the board, an imaginary specific example patterned on specific example 6 by which the above butyl compound is made so that we can see what a simple change would have resulted in a specific supporting disclosure being present in the present specification. The trouble is that In Ex parte Ohshiro, 14 USPQ2d 1750 (Bd. Pat. App. & Inter. 1989), the Board affirmed the rejection under 35 U.S.C. 112, first paragraph, of claims to an internal combustion engine which recited “at least one of said piston and said cylinder (head) having a recessed channel.” The Board held that the application which disclosed a cylinder head with a recessed channel and a piston without a recessed channel did not specifically disclose the “species” of a channeled piston.” (see MPEP § 2163).   
In the instant case, claims 1, 6, 11, 12, 20 and 21 are drawn to a method for decreasing immunogenicity of a physiologically active protein or peptide as compared to that of a physiologically active protein or peptide to which a carrier is not bound, comprising binding a carrier to a non-terminal, internal lysine residue of the physiologically active protein or peptide to obtain a conjugate of the physiologically active protein or peptide and the carrier, and obtaining a purified conjugate of the physiologically active protein or peptide and the carrier, wherein the physiologically active protein or peptide and the carrier are bound via a non-peptidyl linker coupled to the non-terminal internal lysine residue of the physiologically active protein or peptide; wherein the conjugate inhibits the mechanism in which the physiologically active protein or peptide acts as an antigen; wherein the physiologically active protein or peptide is an exendin-4 derivative in which alpha carbon of N-terminal histidine residue of exendin-4 is deleted; wherein the carrier is an immunoglobulin Fc region; wherein the binding reaction between the carrier and exendin-4 derivative is conducted at pH of 7.5-9.0.  
With regards to the recited “wherein the binding reaction between the carrier and exendin-4 derivative is conducted at pH of 7.5-9.0”, the recited pH condition has never 

Lack of Ipsis Verbis Support
The specification is void of any literal support for the pH condition recited in instant claim 1.  With regards to the pH condition recited in instant claim 1, the instant specification discloses that “in a method for selectively binding PEG to a lysine residue of the insulinotropic peptide, when binding PEG to a native exendin-4, the reaction was conducted at pH 9.0, thus inducing a pegylation to lysine residue; whereas in the other method, when binding PEG to a N-terminus-removed or protected form of exendin-4 derivative, the reaction was conducted at pH 7.5, thus inducing a pegylation to lysine residue.” (see page 17, paragraph [129] of instant specification).  However, such pH conditions are related to binding PEG (a non-peptidyl polymer) to the lysine residue of either a native exendin-4 (at pH 9.0) or an N-terminus-removed or protected form of exendin-4 derivative (at pH 7.5).  The instant specification further discloses a method of preparing an insulinotropic peptide conjugate, wherein PEG as the non-peptidyl polymer bound to the internal lysine residue of either exendin-4 or CA exendin-4 at pH 9.0 (see page 22, paragraph [174]; and page 23, paragraph [187] of instant specification).  The instant specification also discloses the binding reaction between the peptide and the immunoglobulin Fc region (the instant claimed carrier) is conducted at pH 6.0 (see pages 23-24, paragraph [201] of instant specification).
Therefore, the instant specification fails to provide literal support to the pH condition recited in instant claim 1.  
Lack of Implicit or Inherent Support
“While there is not in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure.” See MPEP § 2163.  Thus support can be furnished implicitly or inherently for a specifically claimed limitation.  However, in the instant case, the instant specification fails to provide any implicit or inherent support to the pH condition recited in instant claim 1.
Taken all these together, the instant specification fails to provide support to the limitation “wherein the binding reaction between the carrier and exendin-4 derivative is conducted at pH of 7.5-9.0” recited in instant claim 1.

Response to Applicant's Arguments
9.	Applicant argues that “the newly added limitations are supported by, among others, the disclosure at page 23, lines 17-21, the paragraph bridging pages 27-28, page 30, lines 10-12, and page 31, lines 4-7 of the original English specification.” 
10.	Applicant’s arguments have been fully considered but have not been found persuasive.  
	In response to Applicant’s arguments about instant rejection, as stated in Section 8 above, the recited pH condition is related to binding PEG (a non-peptidyl polymer) to the lysine residue of either a native exendin-4 or a N-terminus-removed or protected form of exendin-4 derivative.  And in the instant application, the binding reaction between the peptide and the immunoglobulin Fc region (the instant claimed carrier) is conducted at pH 6.0.  Therefore, the instant specification fails to provide support to the limitation “wherein the binding reaction between the carrier and exendin-4 derivative is 

Claim Rejections - 35 U.S.C. § 102(a)(1)
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

12.	(Revised due to Applicant’s amendment to the claim) Claims 1, 6, 11, 12, 20-22, 25, 27 and 28 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al (US 2010/0105877 A1, cited and enclosed in the previous office actions), and as evidenced by Sørensen et al (Alcohol Clin Exp Res, 2016, 40, pages 2247-2252, cited and enclosed in the previous office action).
The instant claims 1, 6, 11, 12, 20-22, 25, 27 and 28 are drawn to a method for decreasing immunogenicity of a physiologically active protein or peptide as compared to that of a physiologically active protein or peptide to which a carrier is not bound, comprising binding a carrier to a non-terminal, internal lysine residue of the physiologically active protein or peptide to obtain a conjugate of the physiologically active protein or peptide and the carrier, and obtaining a purified conjugate of the physiologically active protein or peptide and the carrier, wherein the physiologically active protein or peptide and the carrier are bound via a non-peptidyl linker coupled to the non-terminal internal lysine residue of the physiologically active protein or peptide; 
Please note: with regards to the limitation "wherein the binding reaction between the carrier and exendin-4 derivative is conducted at pH of 7.5-9.0" recited in instant 
Song et al teach a method of preparing imidazo-acetyl exendin-4(Lys27)-PEG-immunoglobulin Fc conjugate, comprising the steps of binding immunoglobulin Fc region via PEG to lysine at position 27 (an internal lysine residue) of imidazo-acetyl exendin-4 (CA-exedine-4), and obtaining a purified CA-exendin-4(Lys27)-PEG-immunoglobulin Fc conjugate, wherein the binding reaction between CA-exedine-4 and the carrier PEG is conducted at pH 7.5, for example, page 8, Example 6 and paragraph [0087].  The CA-exedine-4 in Song et al is an exendin-4 derivative in which alpha carbon of the N-terminal histidine residue of exendin-4 is deleted (see pages 3-4, paragraph [0044]).  The CA-exendin-4(Lys27)-PEG-immunoglobulin Fc conjugate in Song et al reads on PEG as the elected species of linker; Fc region/PEG as the elected species of carrier/non-peptidyl polymer; and 27th lysine residue as the elected species of internal residue.  
With regards to the limitations “wherein the conjugate inhibits the mechanism in which the physiologically active protein or peptide acts as an antigen” and "wherein the decreasing immunogenicity comprises inhibiting antibody production reaction" recited in instant claim 1 and the limitations of instant claims 20 and 21, the CA-exendin-4(Lys27)-PEG-immunoglobulin Fc conjugate in Song et al is identical the CA-exendin-4(Lys27)-PEG-immunoglobulin Fc conjugate disclosed in Examples 3 and 5-9 in instant In re Spada, 911 F.2d 705, 
Song et al further teach a method of preparing exendin-4(Lys27)-PEG-immunoglobulin Fc conjugate, comprising the steps of binding immunoglobulin Fc region via PEG to lysine at position 27 (an internal lysine residue) of exendin-4, and obtaining a purified exendin-4(Lys27)-PEG-immunoglobulin Fc conjugate, for example, page 7, Example 1; and page 8, Example 3.  The exendin-4(Lys27)-PEG-immunoglobulin Fc conjugate in Song et al reads on exendin-4 conjugate as the elected species of conjugate comprising a physiologically active protein or peptide; PEG as the elected species of linker; Fc region/PEG as the elected species of carrier/non-peptidyl polymer; and 27th lysine residue as the elected species of internal residue.  And as evidenced by Sørensen et al, exendin-4 is a GLP-1 agonist recited in instant claim 22 (see Title of Sørensen et al).  
With regards to the limitations “wherein the conjugate inhibits the mechanism in which the physiologically active protein or peptide acts as an antigen” and "wherein the decreasing immunogenicity comprises inhibiting antibody production reaction" recited in instant claim 22, the instant specification discloses that “the immunogenicity of the physiologically active protein or peptide was decreased by binding a non-peptide linker and Fc fragment to the internal residue other than the terminal of the physiologically active protein or peptide, thus inhibiting the mechanism in which the desired peptide acts as an antigen. The results also support that, in the case of using the producing method as described above, the activation of T cells and the antibody production 
With regards to the limitations recited in instant claims 27 and 28, as stated above, the exendin-4(Lys27)-PEG-immunoglobulin Fc conjugate in Song et al meets all the structural limitations of the conjugate recited in instant claim 22.  And the instant specification discloses that the instant claimed conjugate exhibits the properties of inhibiting T cell proliferation/activation and secretion of interleukin-2 (see Examples 5 and 6; and page 33, paragraph [246] of instant specification).  Therefore, the exendin-4(Lys27)-PEG-immunoglobulin Fc conjugate in Song et al would necessarily have the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). (see MPEP § 2112.01 II).  Furthermore, since USPTO lacks an experimental facility to make a further determination, the burden is on Applicant to prove otherwise.  
Since the reference teaches all the limitations of instant claims 1, 6, 11, 12, 20-22, 25, 27 and 28; the reference anticipates instant claims 1, 6, 11, 12, 20-22, 25, 27 and 28.

Response to Applicant's Arguments
13.	Applicant argues that “Song is silent on the conjugate containing the particular exendin-4 derivative as described in instant claim 1 or the peptides recited in claim 22; and Song does not teach or suggest a method for decreasing immunogenicity of the particular proteins/peptides which comprises inhibiting antibody production reaction.  As demonstrated in Examples 7 and 8 of the subject specification, the antibody production was inhibited in the in vivo model administered with the claimed conjugates which were obtained as described in the instant claims."; and "A person of ordinary skill in the art, who reads Song (alone or with Sorensen) would not expect or predict the immunogenicity decreases of the conjugate, compared to the physiologically active peptide alone, by inhibiting antibody productions in the recipient.” 
14.	Applicant’s arguments have been fully considered but have not been found persuasive.  

In response to Applicant's arguments that Song does not teach or suggest a method for decreasing immunogenicity of the particular proteins/peptides which comprises inhibiting antibody production reaction and a person of ordinary skill in the art, who reads Song (alone or with Sorensen) would not expect or predict the immunogenicity decreases of the conjugate, compared to the physiologically active peptide alone, by inhibiting antibody productions in the recipient, the Examiner understands that Song et al do not explicitly state either the CA-exendin-4(Lys27)-PEG-immunoglobulin Fc conjugate or the exendin-4(Lys27)-PEG-immunoglobulin Fc conjugate inhibits the mechanism in which CA-exendin-4 or exendin-4 acts as an In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). (see MPEP § 2112.01 II).  With regards to instant claim 22, the instant specification discloses that “the immunogenicity of the physiologically active protein or peptide was decreased by binding a non-peptide linker and Fc fragment to the internal residue other than the terminal of the physiologically active protein or peptide, thus inhibiting the mechanism in which the desired peptide acts as an antigen. The results also support that, in the case of using the producing method as described above, the activation of T cells and the antibody production reaction in animals were significantly inhibited” (see page 33, paragraph [246] of instant specification).  Since the exendin-4(Lys27)-PEG-immunoglobulin Fc conjugate in Song et al is a conjugate wherein the immunoglobulin Fc fragment as a carrier binds to Lys27 (an internal lysine residue) of the physiologically active peptide exendin-4 through a non-peptidyl linker PEG, the exendin-4(Lys27)-PEG-immunoglobulin Fc conjugate in Song et al would necessarily have the inherent property of inhibiting the mechanism in which the physiologically active peptide exendin-4 acts as an antigen; and decreasing immunogenicity of exendin-4 as compared to that of exendin-4 to which a carrier is not bound via inhibiting antibody production reaction.  And the method in Song et al is a method for decreasing immunogenicity of exendin-4 as compared to that of exendin-4 to which a carrier is not bound, comprising binding the immunoglobulin Fc fragment as a 
Taken all these together, the methods in Song et al are identical to the methods recited in instant claims 1 and 22.  Thus, the rejection is deemed proper and is hereby maintained. 

Obviousness Double Patenting 
15.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Please note: With regards to the limitation "wherein the binding reaction between the carrier and exendin-4 derivative is conducted at pH of 7.5-9.0" recited in instant claim 1, as stated in Section 55 below, for the purpose of ODP rejection and in the broadest reasonable interpretation, the Examiner is interpreting the binding reaction between the carrier and the exendin-4 derivative can be either the binding of the non-peptidyl linker to the exendin-4 derivative or the binding of the carrier (immunoglobulin Fc region) to the non-peptidyl linker bound to the exendin-4 derivative.
(Revised due to Applicant’s amendment to the claim) Claims 1, 6, 11, 12, 20-22, 25, 27 and 28 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 18-20 of US patent 8476230 B2 and in view of Song et al (US 2010/0105877 A1, cited and enclosed in the previous office actions, the PGPUB of US patent 8476230 B2).
Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skilled in the art practiced the claimed invention of instant claims 1, 6, 11, 12, 20-22, 25, 27 and 28, one would necessarily achieve the claimed invention of claims 18-20 of US patent 8476230 B2 in view of Song et al, and vice versa. 
17.	Instant claims 1, 6, 11, 12, 20-22, 25, 27 and 28 are drawn to a method for decreasing immunogenicity of a physiologically active protein or peptide as compared to that of a physiologically active protein or peptide to which a carrier is not bound, comprising binding a carrier to a non-terminal, internal lysine residue of the physiologically active protein or peptide to obtain a conjugate of the physiologically active protein or peptide and the carrier, and obtaining a purified conjugate of the physiologically active protein or peptide and the carrier, wherein the physiologically active protein or peptide and the carrier are bound via a non-peptidyl linker coupled to the non-terminal internal lysine residue of the physiologically active protein or peptide; wherein the conjugate inhibits the mechanism in which the physiologically active protein or peptide acts as an antigen; wherein the physiologically active protein or peptide is an exendin-4 derivative in which alpha carbon of N-terminal histidine residue of exendin-4 is deleted; wherein the carrier is an immunoglobulin Fc region; wherein the binding 
18.	Claims 18-20 of US patent 8476230 B2 are drawn to a method for preparing the insulinotropic peptide conjugate according to claim 1, comprising the steps of: (1) covalently linking a non-peptidyl polymer having an aldehyde reactive group at both ends thereof with the lysine residue of the insulinotropic peptide at pH of 7.5 or more; (2) isolating a conjugate comprising the insulinotropic peptide from the reaction mixture of (1), in which the non-peptidyl polymer is linked covalently to the lysine residue; and 
19.	The difference between the method recited in claims 18-20 of US patent 8476230 B2 and the method recited in instant claims 1, 6, 11, 12, 20-22, 25, 27 and 28 is that the method recited in claims 18-20 of US patent 8476230 B2 does not explicitly teach the active method step of obtaining a purified conjugate of the insulinotropic peptide conjugate.
	However, in view of the teachings of Song et al as set forth in Section 12 above, it would have been obvious to one of ordinary skilled in the art to modify the method recited in claims 18-20 of US patent 8476230 B2 and develop a method of preparing either CA-exendin-4(Lys27)-PEG-immunoglobulin Fc conjugate or exendin-4(Lys27)-PEG-immunoglobulin Fc conjugate, comprising the step of binding immunoglobulin Fc region via PEG to lysine at position 27 (an internal lysine residue) of CA-exendin-4 or exendin-4, and obtaining a purified CA-exendin-4(Lys27)-PEG-immunoglobulin Fc conjugate or exendin-4(Lys27)-PEG-immunoglobulin Fc conjugate, wherein the binding reaction between CA-exedine-4 and the carrier PEG is conducted at pH 7.5.  The above developed method is a method comprising the same active method steps and the same active components as the method recited in instant claim 1 or 22.  Therefore, the conjugate prepared by such developed method would inherently decrease immunogenicity of CA-exendin-4 or exendin-4 as compared to that of CA-exendin-4 or In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). (see MPEP § 2112.01 II).  Furthermore, since USPTO lacks an experimental facility to make a further determination, the burden is on Applicant to prove otherwise.     
Therefore, if one of ordinary skilled in the art practiced the claimed invention of instant claims 1, 6, 11, 12, 20-22, 25, 27 and 28, one would necessarily achieve the claimed invention of claims 18-20 of US patent 8476230 B2 in view of Song et al, and vice versa. 

Response to Applicant's Arguments
20.	Applicant argues that “As discussed above in the Response to 35 U.S.C. 102 Rejection section, Song does not teach or suggest the particular conjugate as defined in instant claims 1 or 22. Moreover, Song is silent on the inhibition of antibody production by a conjugate or inhibition of other immunogenicity mechanism in the recipient.”
21.	Applicant’s arguments have been fully considered but have not been found persuasive.  
	Applicant's arguments have been addressed in Section 14 above.  Therefore, the rejection is deemed proper and is hereby maintained.  Furthermore, until a proper 

22.	(Revised due to Applicant’s amendment to the claim) For the same/similar reasoning/rational as the rejection set forth in Sections 16-19 above, instant claims 1, 6, 11, 12, 20-22, 25, 27 and 28 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12, 14 and 15 of US patent 8895281 B2 and in view of Song et al (US 2012/0003712 A 1, the PGPUB of US patent 8895281 B2, cited and enclosed in the previous office actions). 

Response to Applicant's Arguments
23.	Applicant argues that “With regard to the instant claims, US Patent No. 8,895,281 does not provide additional teachings than Song. Similar to Song, US Patent No. 8,895,281 does not teach or suggest the particular conjugate as defined in instant claims 1 or 22. Moreover, both of US Patent No. 8,895,281 and Song are silent on the inhibition of antibody production by a conjugate or inhibition of other immunogenicity mechanism in the recipient.”
24.	Applicant’s arguments have been fully considered but have not been found persuasive.  
In response to Applicant’s arguments about instant rejection, first, the Examiner would like to point out that the combined teachings of claims 1-12, 14 and 15 of US patent 8895281 B2 disclose a method of preparing the conjugate recited in instant claims 1 and 22.  The Examiner understands that both of US patent 8895281 B2 and In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). (see MPEP § 2112.01 II).  Furthermore, since USPTO lacks an experimental facility to make a further determination, the burden is on Applicant to prove otherwise.  And in the instant case, other than a statement, Applicant fails to provide any evidence and/or data to prove otherwise.  Taken all these together, the rejection is deemed proper and is hereby maintained.  
Furthermore, until a proper terminal disclaimer is filed and approved by the Office, double patenting rejection is maintained.  

25.	(Revised due to Applicant’s amendment to the claim) Claims 22, 25, 27 and 28 remain rejected on the ground of nonstatutory obviousness-type double patenting as 
Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skilled in the art practiced the claimed invention of instant claims 22, 25, 27 and 28, one would necessarily achieve the claimed invention of claims 19-26 of US patent 10046061 B2 in view of Rahman et al, and vice versa. 
26.	Instant claims 22, 25, 27 and 28 are drawn to a method for decreasing immunogenicity of a physiologically active protein or peptide as compared to that of a physiologically active protein or peptide to which a carrier is not bound, comprising binding a carrier to a non-terminal, internal lysine residue of the physiologically active protein or peptide to obtain a conjugate of the physiologically active protein or peptide and the carrier, and obtaining a purified conjugate of the physiologically active protein or peptide and the carrier, wherein the physiologically active protein or peptide and the carrier are bound via a non-peptidyl linker coupled to the non-terminal internal lysine residue of the physiologically active protein or peptide; wherein the conjugate inhibits the mechanism in which the physiologically active protein or peptide acts as an antigen; wherein the physiologically active protein or peptide is selected from the group consisting of a glucagon-like peptide-1 (GLP-1), an insulin, a GLP-1 agonist, and a GLP- 1/glucagon dual agonist; wherein the carrier is a polyethylene glycol or an immunoglobulin Fc region; and wherein the decreasing immunogenicity comprises inhibiting antibody production reaction.

N-terminus thereof; (2) isolating an insulin complex, in which the non-peptidyl polymer is covalently linked to the amino acid residue of the insulin beta chain excluding the N-terminus thereof, from the reaction mixture of (1 ); and (3) covalently linking an immunoglobulin Fc region to the other end of the non-peptidyl polymer of the isolated complex so as to produce an insulin conjugate, in which the immunoglobulin Fc region and insulin are linked to each end of the non-peptidyl polymer.
	And according to the specification of US patent 10046061 B2, the insulin conjugate prepared by the method in claims 19-26 is used for the treatment of diabetes (see column 10, lines 12-18).
28.	The difference between the method recited in claims 19-26 of US patent 10046061 B2 and the method recited in instant claims 22, 25, 27 and 28 is that the method recited in claims 19-26 of US patent 10046061 B2 does not explicitly teach the active method step of obtaining a purified insulin conjugate; and the limitation of "internal lysine residue" recited in instant claim 22.
	However, claim 22 of US patent 10046061 B2 teaches the non-peptidyl polymer binds to the amine group or thiol group of the side chain of the amino acid residue of the insulin beta chain.  And the insulin beta chain comprises one internal lysine residue (see SEQ ID NO: 2).
st paragraph in Introduction.   
	Therefore, in view of the teaching of Rahman et al and the combined teachings of claims 19-26 of US patent 10046061 B2, it would have been obvious to one of ordinary skilled in the art to modify the method recited in claims 19-26 of US patent 10046061 B2 and develop a preparation method of the insulin conjugate as recited in claims 19-26 of US patent 10046061 B2 with the non-peptidyl polymer binding to the internal lysine residue of the insulin beta chain, and further obtaining a purified insulin conjugate.  The above developed method is a method comprising the same active method steps and the same active components as recited in instant claim 22.  Therefore, the conjugate prepared by such developed method would inherently decrease immunogenicity of insulin as compared to that of insulin to which immunoglobulin Fc region is not bound, would inherently inhibit the mechanism in which insulin acts as an antigen, and the decreasing immunogenicity inherently comprises inhibiting antibody production reaction, inhibiting T cell proliferation and inhibiting secretion of interleukin-2.  And the MPEP states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). (see MPEP § 2112.01 II).  Furthermore, since USPTO lacks an experimental facility to make a further determination, the burden is on Applicant to prove otherwise.     


Response to Applicant's Arguments
29.	Applicant argues that “US Patent No. 10,046,061 does not teach or suggest the immunogenicity decrease of the claimed conjugate as defined in instant claims 1 or 22.”
30.	Applicant’s arguments have been fully considered but have not been found persuasive.  
In response to Applicant’s arguments about instant rejection, the Examiner understands that claims 19-26 of US patent 10046061 B2 are silent on the immunogenicity decrease of the claimed conjugate.  However, in the instant case, such property limitation has been addressed in Section 28 above.  And in the instant case, other than a statement, Applicant fails to provide any evidence and/or data to prove otherwise.  Therefore, the rejection is deemed proper and is hereby maintained.  
Furthermore, until a proper terminal disclaimer is filed and approved by the Office, double patenting rejection is maintained.  

31.	(Revised due to Applicant’s amendment to the claim)  For the same/similar reasoning/rational as the rejection set forth in Sections 16-19 above, instant claims 1, 6, 11, 12, 20-22, 25, 27 and 28 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 54-56, 59-62, 64-71, 73 and 74 of co-pending Application No. 15/762661 in view of Song et al (US 
Furthermore, in view of the teachings of Song et al as set forth in Section 12 above, it would have been obvious to one of ordinary skilled in the art to modify the method developed from the combined teachings of claims 54-56, 59-62, 64-71, 73 and 74 of co-pending Application No. 15/762661 and develop a method wherein the binding reaction between CA-exedine-4 and the carrier PEG is conducted at pH 7.5.  The above developed methods are a method comprising the same active method steps and the same active components as the method recited in instant claim 1 or 22, therefore, the conjugate prepared by such developed methods would inherently decrease immunogenicity of the physiologically active protein or peptide as compared to that of the physiologically active protein or peptide to which immunoglobulin Fc region is not bound, would inherently inhibit the mechanism in which the physiologically active protein or peptide acts as an antigen, and the decreasing immunogenicity inherently In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP § 2112.01 II).  Furthermore, since USPTO lacks an experimental facility to make a further determination, the burden is on Applicant to prove otherwise.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Applicant's Arguments
32.	Applicant argues that “With regard to the instant claims, co-pending application no. 15/762,661 does not provide additional teachings than Song. Similar to Song, co-pending application no. 15/762,661 does not teach or suggest the particular conjugate obtained as defined in instant claims 1 or 22 or the inhibition of antibody production in the recipient.”; and "Applicant requests the provisional rejection be hold abeyance until at least one allowable subject matter is identified; and further requests withdrawal of the rejection, when the instant claims are found allowable except for this provisional rejection, because the co-pending '661 application has a later effective filing date than the instant application."
33.	Applicant’s arguments have been fully considered but have not been found persuasive.  
In response to Applicant’s arguments about instant rejection, the Examiner understands that both claims 54-56, 59-62, 64-71, 73 and 74 of co-pending Application 
In addition, until a proper terminal disclaimer is filed and approved by the Office, double patenting rejection is maintained.  

34.	(Revised due to Applicant’s amendment to the claim) For the same/similar reasoning/rational as the rejection set forth in Sections 25-28 above, instant claims 22, 25, 27 and 28 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-28 of US patent 10660940 B2 in view of Rahman et al (Accred Qual Assur, 2006, 11, pages 69-74, cited and enclosed in the previous office actions).  In the instant case, in view of the teachings of Rahman et al and the combined teachings of claims 1-28 of US patent 10660940 B2, it would have been obvious to one of ordinary skilled in the art to develop a method of preparing a conjugate of insulin-PEG-immunoglobulin Fc region comprising binding the immunoglobulin Fc region via PEG to an internal lysine residue of insulin, and obtaining a purified conjugate of insulin-PEG-immunoglobulin Fc region.  The above developed method is a method comprising the same active method steps and the same active components as recited in instant claim 22, the conjugate prepared by such developed method would inherently decrease immunogenicity of insulin as compared to that of  inhibiting antibody production reaction, inhibiting T cell proliferation and inhibiting secretion of interleukin-2.  And the MPEP states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP § 2112.01 II).  Furthermore, since USPTO lacks an experimental facility to make a further determination, the burden is on Applicant to prove otherwise.  

Response to Applicant's Arguments
35.	Applicant argues that “U.S. Patent No. 10,660,940, alone or in combination with Rahman, does not teach or suggest the particular conjugate obtained as defined in instant claim 22 or the inhibition of antibody production in the recipient.”
36.	Applicant’s arguments have been fully considered but have not been found persuasive.  
In response to Applicant’s arguments about instant rejection, first, the Examiner would like to point out that as stated in Section 34 above, in view of the teachings of Rahman et al and the combined teachings of claims 1-28 of US patent 10660940 B2, it would have been obvious to one of ordinary skilled in the art to develop a method of preparing a conjugate of insulin-PEG-immunoglobulin Fc region comprising binding the immunoglobulin Fc region via PEG to an internal lysine residue of insulin, and obtaining a purified conjugate of insulin-PEG-immunoglobulin Fc region.  The particular conjugate as defined in instant claim 22 can be obtained by the method developed above.  
In addition, until a proper terminal disclaimer is filed and approved by the Office, double patenting rejection is maintained.  

37.	(Revised due to Applicant’s amendment to the claim) Claims 22, 25, 27 and 28 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 7, 10-14, 20-23, 26 and 27 of co-pending Application No. 14/383334 and in view of Rahman et al (Accred Qual Assur, 2006, 11, pages 69-74, cited and enclosed in the previous office actions).
Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skilled in the art practiced the claimed invention of instant claims 22, 25, 27 and 28, one would necessarily achieve the claimed invention of claims 1-3, 7, 10-14, 20-23, 26 and 27 of co-pending Application No. 14/383334 in view of Rahman et al, and vice versa. 
38.	Instant claims 22, 25, 27 and 28 are drawn to a method for decreasing immunogenicity of a physiologically active protein or peptide as compared to that of a physiologically active protein or peptide to which a carrier is not bound, comprising binding a carrier to a non-terminal, internal lysine residue of the physiologically active 
39.	Claims 1-3, 7, 10-14, 20-23, 26 and 27 of co-pending Application No. 14/383334 are drawn to a method for preparing a complex of physiologically active polypeptide-non-peptidyl polymer-immunoglobulin constant region, comprising: (1) reacting a non-peptidyl polymer having two or more aldehydes as functional groups with one of a physiologically active polypeptide or an immunoglobulin constant region in the presence of a reducing agent at a concentration of from 2 mM to 8 mM; and (2) reacting the reaction mixture of step (1) with the other of the physiologically active polypeptide or the immunoglobulin constant region in the presence of a reducing agent at a concentration of 5 to 40 mM, wherein the reaction in step (1) is carried out for 1 to 16 hrs at a temperature of 4°C, the reaction in step (2) is carried out at a pH of 8.2, and the reducing agent in step (1) and the reducing agent in step (2) are sodium cyanoborohydride (SCB); and a method for preparing a complex of physiologically 
	In view of the combined teachings of claim 1-3, 7, 10-14, 20-23, 26 and 27 of co-pending Application No. 14/383334, it would have been obvious to one of ordinary skilled in the art to develop a method of preparing a complex of insulin-PEG-immunoglobulin Fc region comprising binding the immunoglobulin Fc region via PEG to an internal lysine residue of insulin.   
40.	The difference between the method developed from the combined teachings of claim 1-3, 7, 10-14, 20-23, 26 and 27 of co-pending Application No. 14/383334 and the method recited in instant claims 22-28 is that the method developed from the combined teachings of claim 1-3, 7, 10-14, 20-23, 26 and 27 of co-pending Application No. 14/383334 does not explicitly teach the active method step of obtaining a purified 
	However, Rahman et al teach purity has always been considered as an essential factor in ensuring drug quality; and drug product should be as pure as possible, for example, page 69, the 1st paragraph in Introduction.   
	Therefore, in view of the teachings of Rahman et al and the combined teachings of claim 1-3, 7, 10-14, 20-23, 26 and 27 of co-pending Application No. 14/383334, it would have been obvious to one of ordinary skilled in the art to develop a method of preparing a complex of insulin-PEG-immunoglobulin Fc region comprising binding the immunoglobulin Fc region via PEG to an internal lysine residue of insulin, and obtaining a purified complex of insulin-PEG-immunoglobulin Fc region.  The above developed method is a method comprising the same active method steps and the same active components as recited in instant claim 22, the complex/conjugate prepared by such developed method would inherently decrease immunogenicity of insulin as compared to that of insulin to which immunoglobulin Fc region is not bound, would inherently inhibit the mechanism in which insulin acts as an antigen, and the decreasing immunogenicity inherently comprises inhibiting antibody production reaction, inhibiting T cell proliferation and inhibiting secretion of interleukin-2.  And the MPEP states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP § 2112.01 II).  Furthermore, since USPTO lacks an experimental facility to make a further determination, the burden is on Applicant to prove otherwise.     

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Applicant's Arguments
41.	Applicant argues that “co-pending application no. 14/383,334, alone or in combination with Rahman, does not teach or suggest the particular conjugate obtained as defined in instant claim 22 or the inhibition of antibody production in the recipient.”
42.	Applicant’s arguments have been fully considered but have not been found persuasive.  
In response to Applicant’s arguments about instant rejection, first, the Examiner would like to point out that as stated in Section 40 above, in view of the teachings of Rahman et al and the combined teachings of claims 1-3, 7, 10-14, 20-23, 26 and 27 of co-pending Application No. 14/383334, it would have been obvious to one of ordinary skilled in the art to develop a method of preparing a complex of insulin-PEG-immunoglobulin Fc region comprising binding the immunoglobulin Fc region via PEG to an internal lysine residue of insulin, and obtaining a purified complex of insulin-PEG-immunoglobulin Fc region.  The particular conjugate as defined in instant claim 22 can be obtained by the method developed above.  Furthermore, the Examiner understands that claims 1-3, 7, 10-14, 20-23, 26 and 27 of co-pending Application No. 14/383334 are 
In addition, until a proper terminal disclaimer is filed and approved by the Office, double patenting rejection is maintained.

43.	 (Revised due to Applicant’s amendment to the claim) For the same/similar reasoning/rational as the rejection set forth in Sections 37-40 above, instant claims 22, 25, 27 and 28 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of co-pending Application No. 16/041263 and in view of Rahman et al (Accred Qual Assur, 2006, 11, pages 69-74, cited and enclosed in the previous office actions).     

Response to Applicant's Arguments
44.	Applicant argues that “co-pending application no. 16/041,263, alone or in combination with Rahman, does not teach or suggest the particular conjugate obtained as defined in instant claim 22 or the inhibition of antibody production in the recipient. Reconsideration and withdrawal of the rejection are respectfully requested.”
45.	Applicant’s arguments have been fully considered but have not been found persuasive.  

Furthermore, until a proper terminal disclaimer is filed and approved by the Office, double patenting rejection is maintained.
 
46.	(Revised due to Applicant’s amendment to the claim) Claims 22, 25, 27 and 28 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 of co-pending Application No. 16/466500 and in view of Hinds et al (Advanced Drug Delivery Reviews, 2002, 54, pages 505-530, cited and enclosed in the previous office actions). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skilled in the art practiced the claimed invention of instant claims 22, 25, 27 and 28, one would necessarily achieve the claimed invention of claims 1-29 of co-pending Application No. 16/466500 in view of Hinds et al, and vice versa. 
47.	Instant claims 22, 25, 27 and 28 are drawn to a method for decreasing immunogenicity of a physiologically active protein or peptide as compared to that of a physiologically active protein or peptide to which a carrier is not bound, comprising binding a carrier to a non-terminal, internal lysine residue of the physiologically active protein or peptide to obtain a conjugate of the physiologically active protein or peptide and the carrier, and obtaining a purified conjugate of the physiologically active protein or peptide and the carrier, wherein the physiologically active protein or peptide and the 
48.	Claims 1-29 of co-pending Application No. 16/466500 are drawn to a conjugate of a physiologically active polypeptide-immunoglobulin Fc fragment having the following features of (a), (b), or both, in which a physiologically active polypeptide is linked to an immunoglobulin Fc fragment whose immune response is attenuated as compared to a human serum derived-immunoglobulin G or a fragment thereof: wherein (a) the conjugate exhibits an attenuated immune response compared to an immune response caused by the physiologically active polypeptide alone; and (b) the conjugate exhibits a corresponding or reduced immune response compared to an immune response of the immunoglobulin Fc fragment itself; and various methods of preparing such conjugate.
	In view of the combined teachings of claims 1-29 of co-pending Application No. 16/466500, it would have been obvious to one of ordinary skilled in the art to develop a method of preparing a conjugate of a physiologically active polypeptide-PEG-immunoglobulin Fc region with an attenuated immune response, and separating/purifying such conjugate.   

	However, Hinds et al teach three amino groups (A1, B1, B29) in insulin are available for PEG conjugation, for example, page 508, Figure 1.  Hinds et al further teach various issues due to the immunogenicity of insulin after administering to diabetes patients; and the insulin-PEG conjugates, including the insulin-PEG conjugate K750 with PEG attached to B29 lysine of insulin, exhibit decreased immunogenicity, for example, page 509, right column, the 1st paragraph; and pages 513-519, Section “3. Immunological properties of PEG–insulin Conjugates”.    
	Therefore, in view of the teachings of Hinds et al and the combined teachings of claims 1-29 of co-pending Application No. 16/466500, it would have been obvious to one of ordinary skilled in the art to develop a method for decreasing immunogenicity of insulin, comprising preparing a conjugate of insulin-PEG-immunoglobulin Fc region comprising binding the immunoglobulin Fc region via PEG to an internal lysine residue (B29) of insulin, and purifying/separating such conjugate.  If one of ordinary skilled in the art practiced the claimed invention of instant claims 22, 25, 27 and 28, one would necessarily achieve the claimed invention of claims 1-29 of co-pending Application No. 16/466500 in view of Hinds et al, and vice versa. 


Response to Applicant's Arguments
50.	Applicant argues that “Applicant respectfully requests the provisional rejection be held abeyance until at least one allowable subject matter is identified; and further requests withdrawal of the rejection, when the instant claims are found allowable except for this provisional rejection, because the co-pending application 16/466,500 has a later effective filing date than the instant application.”
51.	Applicant’s arguments have been fully considered but have not been found persuasive.  
In response to Applicant’s arguments about instant rejection, the Examiner would like to point out that this rejection is not the only remaining rejection.  Therefore, the rejection is deemed proper and is hereby maintained.  
Furthermore, until a proper terminal disclaimer is filed and approved by the Office, double patenting rejection is maintained.  

New Objections
52.	Claims 1 and 22 are objected to for the following minor informality: Claims 1 and 22 recite the terms "a non-terminal, internal lysine residue" and "the non-terminal internal lysine residue".  Applicant is suggested to amend these recitations as "an internal lysine residue" and "the internal lysine residue".
the N-terminal histidine residue of exendin-4 is deleted…wherein the binding reaction between the carrier and the exendin-4 derivative is conducted at pH of 7.5-9.0…”.

New Rejections
Claim Rejections - 35 U.S.C. § 112 paragraph (b)
53.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
 

54.	Claims 1, 6, 11, 12, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
55.	Claim 1 recites “wherein the binding reaction between the carrier and exendin-4 derivative is conducted at pH of 7.5-9.0”.  In the instant case, there are two binding reactions in the process of preparing instant claimed conjugate: the binding reaction between the non-peptidyl linker and the exendin-4 derivative, and the binding reaction between the carrier (immunoglobulin Fc region) and the non-peptidyl linker bound to the exendin-4 derivative.  Therefore, it is unclear to which of the above two binding reactions the term "the binding reaction between the carrier and exendin-4 derivative" is 
Furthermore, with regards to the limitation "wherein the binding reaction between the carrier and exendin-4 derivative is conducted at pH of 7.5-9.0" recited in instant claim 1, for the purpose of applying prior art reference and double patenting rejection and in the broadest reasonable interpretation, the Examiner is interpreting the binding reaction between the carrier and the exendin-4 derivative can be either the binding of the non-peptidyl linker to the exendin-4 derivative or the binding of the carrier (immunoglobulin Fc region) to the non-peptidyl linker bound to the exendin-4 derivative.

Claim Rejections - 35 U.S.C. § 112 paragraph (d)
56.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

57.	Claim 11 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of 
58.	Claim11 depends on claim 1; and claim 11 recites "The method according to claim 1, wherein the internal lysine residue is at position 12 or 27 of the exendin-4 derivative".  However, the exendin-4 derivative recited in instant claim 1 is an exendin-4 derivative in which alpha carbon of N-terminal histidine residue of exendin-4 is deleted.  And according to instant specification, such exendin-4 derivative comprises only two lysine residues at positions 12 and 27 (see page 11, paragraphs [85] and [86] of instant specification).  Therefore, the scope of the method recited in instant claim 11 is identical to that of the method recited in instant claim 1.  Claim 11 does not further limit the scope of the method in claim 1; and claim 11 is improper dependent form for failing to further limit the subject matter of claim 1.   

Conclusion

No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI N KOMATSU/Primary Examiner, Art Unit 1658